In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1502V
                                          UNPUBLISHED


    REGINA MILEOUSKI,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: June 8, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On October 30, 2020, Regina Mileouski filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on October
12, 2019. Petition at 1. Petitioner further alleges that she received the vaccine in the
United States, her symptoms persisted for more than six months, and neither Petitioner
nor any other person has filed an action or received compensation for her vaccine-related
injury. Petition at ¶¶ 1, 14-16. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On December 14, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On June 8, 2022, Respondent filed a proffer on award

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
of compensation (“Proffer”) indicating Petitioner should be awarded $74,389.02. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $74,389.02 (representing $72,500.00 for pain and suffering and
$1,889.02 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
 REGINA MILEOUSKI,                                 )
                                                   )
                Petitioner,                        )
                                                   )    No. 20-1502V
 v.                                                )    Chief Special Master Corcoran
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 30, 2020, Regina Mileouski (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a shoulder injury related to vaccine

administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received in her right

deltoid on October 12, 2019. Petition at 1. On December 13, 2021, the Secretary of Health and

Human Services (“respondent”) filed a Rule 4(c) Report recommending that compensation be

awarded for a shoulder injury related to vaccine administration (“SIRVA”), and the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation on

December 14, 2021. ECF No. 24; ECF No. 25.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $72,500.00 in actual pain and

suffering. Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Regina Mileouski’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent now proffers that,

based on the Chief Special Master’s entitlement decision and the evidence of record, petitioner

should be awarded past unreimbursable expenses in the amount of $1,889.02, as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $74,389.02, representing

compensation for pain and suffering ($72,500.00), and past unreimbursable expenses

($1,889.02), in the form of a check payable to petitioner, Regina Mileouski.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Regina Mileouski:                     $74,389.02

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                      HEATHER L. PEARLMAN
                      Deputy Director
                      Torts Branch, Civil Division

                      DARRYL R. WISHARD
                      Assistant Director
                      Torts Branch, Civil Division

                      s/ Sarah C. Duncan
                      SARAH C. DUNCAN
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 514-9729
                      Email: sarah.c.duncan@usdoj.gov
DATED: June 8, 2022




                         3